Citation Nr: 1215401	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  10-13 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals, fractured right elbow with osteoarthritic changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was afforded a Travel Board hearing in September 2011.  A transcript of the testimony offered at this hearing has been associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In furtherance of substantiating his claim, the Veteran was afforded a VA examination in January 2009.  The report of the examination notes, in the summary of joint symptoms section, that there were no episodes of locking. 

At the Veteran's September 2011 Board hearing, the Veteran complained that his right elbow would actually lock up upon prolonged use.  In this regard, he related that the elbow "gets in that position and it says there and it just hurts."  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  However, in general, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  The Veteran's testimony regarding locking indicates that his right elbow disability may have increased in severity since his last VA examination.  Accordingly, a new VA examination is in order.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected residuals, fractured right elbow with osteoarthritic changes.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.

The examination report should specifically state the degree of disability present in the Veteran's right elbow and his current range of motion this joint, as well as identify any objective evidence of pain.  The clinician should also discuss how the Veteran's disability impacts his daily activities of living.  The extent of any weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted using a goniometer and the use thereof should be noted in the examination report.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


